     Case 3:14-cv-03031-L-DHB Document 346 Filed 03/29/21 PageID.4333 Page 1 of 16



 1
 2
 3
 4
 5
 6
 7
 8                           UNITED STATES DISTRICT COURT
 9                          SOUTHERN DISTRICT OF CALIFORNIA
10
11    STATE BANK OF TEXAS,                               Case No.: 14-cv-3031-L-DHB
12                                      Plaintiff,
                                                         ORDER GRANTING MOTION FOR
13    v.                                                 SANCTIONS; BRIEFING
                                                         SCHEDULE
14    SAM PARABIA, ET AL.,
15                                   Defendants.         [Doc No. 334]
16
17         Pending before the Court in this judicial foreclosure action is Motion for Sanctions
18   Against Stephen F. Lopez, Esq. under 28 U.S.C. § 1927 filed by Plaintiff State Bank of
19   Texas (the “Bank”). (Doc. no. 334.) Lopez, the counsel for Defendants Sam and Perin
20   Parabia (together the “Parabias”), filed an opposition. (Doc. no. 335.) The Bank filed a
21   reply. (Doc. no. 336.) Pursuant to Civil Local Rule 7.1(d)(1), this motion is decided on
22   the briefs without oral argument. For the reasons stated below, the motion is granted.
23   The Court reserves the issue of attorneys’ fees for decision upon further briefing.
24   I.    BACKGROUND
25         The Parabias purchased a luxury residence located at 7213 Romero Drive in La
26   Jolla, California, valued at over $ 4 million (the “Property”). (See In re Sam F. Parabia,
27   ///
28

                                                     1
                                                                                  14-cv-3031-L-DHB
     Case 3:14-cv-03031-L-DHB Document 346 Filed 03/29/21 PageID.4334 Page 2 of 16



 1   19-bk-02166 (S.D. Cal.) (“Sam Parabia’s Bankruptcy”), doc. no. 10-1 at 21 (valued at
 2   $4.3 mil.); see also In re Perin Parabia, 18-bk-02058 (S.D. Cal.) (“Perin Parabia’s
 3   Bankruptcy”) doc. nos. 14 at 4, 79 at 1 & Ex. A (valued at $6.3 mil.); doc. no. 311 herein
 4   at 1.) The Parabias signed a promissory note secured by a deed of trust on the Property.
 5   Ultimately, the Bank acquired the Parabias’ secured debt. Because the Parabias were in
 6   default, the Bank filed this action seeking judicial foreclosure.
 7         In early 2015, the parties entered into a Settlement Agreement and Mutual Release
 8   effective April 9, 2015 (doc. no. 27-1 (“Settlement”)) requiring the Parabias to pay the
 9   Bank $1.3 million by making a $25,000 payment by March 27, 2015, and a second
10   payment for the balance by June 27, 2015. (Id. at 2-3.) The Settlement provided it “shall
11   be secured by a Stipulation for Entry of Judgment for Judicial Foreclosure ([doc. no.
12   27]‘Stipulation’) against [the Parabias].” (Id. at 3.) If the Parabias made a timely second
13   payment, the Bank would file a request for dismissal with prejudice; if they did not, the
14   Bank could file the Stipulation with the Court and record the resulting judgment without
15   notice to the Parabias. (Id.)
16         The Parabias defaulted. Accordingly, on July 7, 2015, the Bank filed the
17   Stipulation together with the Settlement, and requested entry of judgment. The
18   Stipulation was signed by the Parabias and their counsel. The Court approved it and
19   entered the Order Granting Joint Motion for Judgment of Foreclosure and Order of Sale.
20   (Doc. no. 28.) A writ of sale and notice of sale were served on the Parabias. (Docs. no.
21   37, 38, 41-44, 46.)
22         On March 1, 2016, a third-party creditor filed a Judgment Lienholder's Objection
23   to U.S. Marshal's Sale, claiming to hold a lien on the Property. (Doc. no. 48.) The Bank
24   responded indicating it had identified additional lienholders and would move to vacate
25   the judgment and request leave to amend to add the newly-discovered lienholders as
26
27
28   1
           The page numbers were electronically assigned to the filing.
                                                   2
                                                                                  14-cv-3031-L-DHB
     Case 3:14-cv-03031-L-DHB Document 346 Filed 03/29/21 PageID.4335 Page 3 of 16



 1   defendants. (Doc. no. 51.) The Bank’s response was served on the Parabias. (Id. at 5.)
 2   Shortly thereafter, the Bank filed its motion to vacate the judgment and requested leave to
 3   amend. It served the motion on the Parabias, the Parabias did not respond, and the Court
 4   granted the Bank’s motion. (Docs. no. 53, 54.) On May 2, 2016, the Bank served the
 5   second amended complaint on the Parabias. (See doc. no. 56-15.)
 6         Only one of the new lienholder defendants responded to the second amended
 7   complaint. The Parabias did not respond. Defaults were entered against all non-
 8   responding defendants. The Bank moved for a default judgment against them and for
 9   summary judgment against the lienholder who responded. None of the non-responding
10   defendants opposed entry of default judgment. (See doc. no. 84 at 1.) On September 15,
11   2017, the Court issued Order (1) Granting Plaintiff’s Motion for Summary Adjudication
12   and (2) Granting Plaintiff’s Motion for Default Judgment (“Judicial Foreclosure Order”),
13   which provided for foreclosure of the Property by way of a sale conducted by the United
14   States Marshal and set out the amounts owed by the Parabias. (Doc. no. 84 at 8-10.)
15   Judgment was entered accordingly. (Doc. no. 86.) Writs of sale and execution were
16   issued shortly thereafter. On November 2, 2017, the U.S. Marshal served the writs on the
17   Parabias. (Doc. nos. 98-107, 155, 156.)
18         On November 13, 2017, Perin Parabia filed an Objection to U.S. Marshal’s Sale.
19   (Doc. no. 159 (“Objection”).) She sought to set aside the Judicial Foreclosure Order and
20   the default judgment contending she was unaware of this case and the default judgment,
21   and that either her brother (Defendant Sam Parabia) or counsel forged her signature on
22   the Stipulation. She did not contend that her signature on the Settlement was forged. For
23   the reasons stated in the order, including the fact that Perin Parabia’s claims were
24   contradicted by the record, her Objection was overruled. (Doc. no. 164.)
25         On March 5, 2018, the U.S. Marshal served the Parabias with the notice of sale.
26   (Doc. nos. 167, 169, 172-77.) On the day before the sale, April 5, 2018, Perin Parabia
27   filed a Chapter 11 bankruptcy petition. (See Perin Parabia’s Bankruptcy, doc. no. 1.) On
28   September 7, 2018, she stipulated to dismissal. (Id. doc. no. 60.)

                                                   3
                                                                                   14-cv-3031-L-DHB
     Case 3:14-cv-03031-L-DHB Document 346 Filed 03/29/21 PageID.4336 Page 4 of 16



 1           Immediately after the dismissal, the Bank again requested a writ of execution from
 2   this Court and noticed the sale of the Property. (Doc. nos. 203-05.) Again, the U.S.
 3   Marshal served the Parabias with the notice of sale. (Doc. nos. 206-08, 234, 238, 240,
 4   242.)
 5           On April 17, 2019, the morning of the noticed sale, Sam Parabia filed a Chapter 7
 6   bankruptcy petition. (Sam Parabia’s Bankruptcy, doc. no. 1.) The Bank filed a motion
 7   for relief from stay, which Sam Parabia did not oppose. (Id. doc. nos. 59, 72.) On
 8   August 20, 2019, the Hon. Laura D. Taylor granted the motion finding that “the Debtor’s
 9   filing of the Petition was a part of a scheme to delay, hinder, or defraud creditors that
10   involved [¶] multiple bankruptcy filings affecting the Romero Drive Property.” (Id. doc.
11   no. 76 at 3.)
12           On the day when Sam Parabia filed his bankruptcy case, Perin Parabia filed a
13   complaint in the San Diego County Superior Court alleging claims for negligent
14   misrepresentation, violation of California Business & Professions Code § 17200 et seq.,
15   and breach of the implied covenant of good faith and fair dealing against the Bank and its
16   CEO Chan Patel. (Dr. Perin Parabia v. State Bank of Texas et al., 37-2019-00019786
17   (Cal. Super. Ct.).) The Bank removed the action to this District. (19cv00725 (“Perin
18   Parabia’s Removed Action”) doc. no. 1.) In her verified complaint, Perin Parabia averred
19   that she “entered into a settlement agreement [with the Bank] dated April 9, 2015,
20   acknowledging certain [of her] defaults . . . and requiring entry . . . into a Stipulation for
21   Judgment of Foreclosure and Order of Sale.”2 (Id. doc. no. 1-2 at 10.) Further, she
22   averred that in January 2016 Sam Parabia traveled to India where he sold 81 acres of
23   mango farm, met with the Bank’s CEO, and paid off the Parabias’ debt to the Bank. (Id.
24   at 11.) She requested damages and an order enjoining foreclosure of the Property. (Id. at
25
26
     2
27          This is the same stipulation she had relied upon in her Objection to the foreclosure
     sale arguing her signature had been forged. (Cf. doc. no. 27 (Stipulation); doc no. 27-1
28   (Settlement); doc. no. 159 at 9.)
                                                    4
                                                                                     14-cv-3031-L-DHB
     Case 3:14-cv-03031-L-DHB Document 346 Filed 03/29/21 PageID.4337 Page 5 of 16



 1   12, 18.) The Bank moved to dismiss. (Id. doc. no. 6-1.) Perin Parabia did not oppose the
 2   motion. (See id. doc. nos. 10, 14.) On August 3, 2020, the Hon. Roger T. Benitez
 3   granted the Bank’s motion and dismissed the case based on the res judicata effect of the
 4   default judgment entered in this action. (Id. doc. no. 14.)
 5         When the stay in Sam Parabia’s bankruptcy was lifted, the Bank again requested a
 6   writ of execution. In September 2019, the U.S. Marshal again served the Parabias with
 7   the notice of sale. (Doc. nos. 249, 250, 252, 256-60.) The sale was noticed for October
 8   9, 2019. (See docs. no. 296-3 at 2, 296-4.)
 9         Having recently retained Lopez, on October 4, 2019, the Parabias filed a Motion to
10   Set Aside Default and Default Judgment. (Doc. no. 284 (“Mot. to Set Aside Default”).)
11   The motion sought to set aside the Judicial Foreclosure Order -- the same relief Perin
12   Parabia had sought in her Objection, and the Court denied, in November 2017. (See
13   docs. no. 159, 164.) In a further attempt to forestall the foreclosure sale, on October 7,
14   2019, the Parabias filed an Emergency Ex parte Application for Temporary Restraining
15   Order. (Doc. no. 285 (“the Parabias’ TRO”).) Both motions were denied on October 8,
16   2019. The Motion to Set Aside Default was denied because the Parabias failed to carry
17   the burden on their arguments that the default judgment was obtained through fraud, and
18   that the judgment had been satisfied, released or discharged pursuant to the agreement
19   between Sam Parabia and Chan Patel in India. (Doc. no. 290 at 3-4.) The Parabias’ TRO
20   was denied because they failed to show they were likely to succeed on the merits or that
21   issuing a temporary restraining order would benefit the public interest. (Id. at 4-5.)
22         Immediately after the judicial foreclosure sale, which took place on October 9,
23   2019 (doc. no. 297), the Bank’s counsel informed Lopez that the Bank was the successful
24   bidder and requested to inspect the Property while the Parabias remained in possession
25   during their 90-day right of redemption. (Doc. no. 334-3 at 1 & Exs. 1 & 2.) Lopez
26   responded “I doubt my clients will cooperate at all. I am pretty sure you will need to
27   bring an unlawful detainer.” (Id. Ex. 1.) Apparently unaware that the Parabias’ TRO and
28   Motion to Set Aside Default had been denied, he added, “Note my clients will go forward

                                                   5
                                                                                   14-cv-3031-L-DHB
     Case 3:14-cv-03031-L-DHB Document 346 Filed 03/29/21 PageID.4338 Page 6 of 16



 1   with their motion regardless most likely [sic].” (Id.) The Bank’s counsel contacted
 2   Lopez twice more to inform him that the Parabias’ motions had been denied and to meet
 3   and confer on the issue of inspection, however, he received no response. (See doc. no.
 4   294-2 at 1-2 and Ex. B.)
 5         Having received no response, on October 11, 2019, the Bank filed an ex parte
 6   application seeking emergency relief to permit entry on the Property, restrain waste, and
 7   appoint a receiver to collect rents. (Doc. no. 291, 294 (“the Bank’s TRO”).) The
 8   Parabias opposed, arguing that the Bank was not entitled to relief because it had not filed,
 9   and prevailed on, an unlawful detainer action. (Doc. no. 292.) Rejecting this argument,
10   and noting that “[t]he record illustrates that the Parabias took several deliberate actions to
11   delay and/or prevent the foreclosure sale from going forward,” the Court granted the
12   Bank’s TRO. (Doc. no. 295 (“Oct. 16 Order” or “Order”).) With Lopez’s assistance, the
13   Parabias have flouted the Order in every possible way.
14   II.   DISCUSSION
15         The Bank moves for sanctions against Lopez in the amount of $23,872.50 “or such
16   other amount that will fairly compensate [the Bank]” pursuant to 28 U.S.C. § 1927 for the
17   expenses incurred since October 16, 2019 due to Lopez’s unreasonable and vexatious
18   multiplication of proceedings with full knowledge of his clients’ history of frivolous and
19   fraudulent filings. (Doc. no. 334 at 1; doc. no. 334-1 at 2, 12.)
20         Title 28 U.S.C. § 1927 provides in pertinent part,
21         Any attorney . . . who so multiplies the proceedings in any case
           unreasonably and vexatiously may be required by the court to satisfy
22
           personally the excess costs, expenses, and attorneys' fees reasonably
23         incurred because of such conduct.
24
25         Lopez opposes the Bank’s motion arguing that his filings were supported by law
26   and facts as he knew them, he lacked the requisite bad faith, and the Bank failed to show
27   ///
28

                                                   6
                                                                                    14-cv-3031-L-DHB
     Case 3:14-cv-03031-L-DHB Document 346 Filed 03/29/21 PageID.4339 Page 7 of 16



 1   that its attorneys’ fees costs, and expenses were reasonable or caused by Lopez’s
 2   sanctionable conduct. (Docs. no. 335, 335-1.3)
 3         A.     Multiplication of Proceedings
 4         The Court first turns to the issue whether Lopez multiplied the proceedings in this
 5   action. Because the Bank requests attorneys’ fees incurred after October 16, 2019, the
 6   Court focuses on proceedings since that date.
 7         The October 16, 2019 Order granted the Bank’s TRO and appointed a receiver for
 8   the Property, ordered production of the property insurance policy, allowed the Bank to
 9   enter the Property for purposes of inspection, and ordered the Parabias to pay rent while
10   they remained in possession during their post-foreclosure redemption period. The Court
11   rejected Lopez’s argument that the Bank was not entitled to relief unless it had filed and
12   prevailed in an unlawful detainer action. (See docs. no. 292, 295.) Since then, Lopez has
13   unsuccessfully reasserted the unlawful detainer argument in three more filings (docs. no.
14   298, 310, 319), and filed a number of meritless briefs to interfere with the Bank’s rights
15   after foreclosure and facilitate the Parabias’ strategy of delay in order to remain in
16   possession of the Property rent-free.
17         The October 16 Order required the Parabias to produce the property insurance
18   policy to the Bank’s receiver. (Order at 10.) The Parabias did not oppose this provision.
19
20
21
     3
             The Bank objected to the admissibility of Lopez’s declaration (doc. no. 335-1)
22   based on failure to substantially comply with 28 U.S.C. § 1746(2). (See doc. no. 336 at
23   5.) Lopez made his declaration based on personal knowledge and stated it was “true and
     correct . . . under the laws of the State of California,” but did not state that he made the
24   declaration “under penalty of perjury.” (See doc. no. 335-1 at 1, 7.) Accordingly, he did
25   not comply with Section 1746. See Commodity Futures Trading Comm’n v. Topworth
     Int’l, Ltd., 205 F.3d 1107, 1112 (9th Cir. 1999) (finding substantial compliance because
26   the declaration stated it was “true and correct under penalty of perjury”); Schroeder v.
27   McDonald, 55 F.3d 454, 460 n.10 (9th Cir. 1995) (same). Although the Court finds the
     declaration inadmissible, it is considered in this order as an offer of proof.
28

                                                   7
                                                                                    14-cv-3031-L-DHB
     Case 3:14-cv-03031-L-DHB Document 346 Filed 03/29/21 PageID.4340 Page 8 of 16



 1   (See docs. no. 292, 298, 299.) Nevertheless, they refused to comply until after the Bank
 2   had filed an ex parte application to enforce the Order.
 3         The Bank filed its application after a month-long attempt to informally resolve the
 4   issue, having made four requests on Lopez, and the receiver having directly requested a
 5   copy of the policy from the Parabias. (See doc. nos. 302-1 through 3.) On October 21,
 6   2019, Lopez represented to the Bank’s counsel that he had asked the Parabias to provide
 7   the policy. (Doc. no. 302-2 at 3-4; see also doc. no. 302-1 at 2.) When the receiver asked
 8   for the policy at the October 25, 2019 Property inspection, Perin Parabia told him he
 9   should ask Lopez. (Doc. no. 302-3 at 2.) Only after the ex parte application was filed,
10   did Lopez provide the insurance policy to the Bank. (See doc. no. 304.)
11         Because Lopez eventually provided the insurance policy to the Bank, its ex parte
12   application was denied as moot. (Doc. no. 306.) Nevertheless, his failure to comply with
13   the Order in due course multiplied the proceedings by requiring the Bank to file the ex
14   parte application (doc. no. 302).
15         Next, the October 16 Order required the Parabias to pay rent while they remained
16   in possession during their 90-day redemption period. (Order at 3, 5.) On October 25,
17   2019, the receiver informed Perin Parabia that the Court had ordered her and her brother
18   to pay rent. (Doc. no. 301.) She replied that Lopez had instructed them they were not
19   required to pay. (Id.) Despite the Court’s orders, the Parabias did not pay any rent. (See
20   doc. nos. 313-3 at 2, 313-10 at 1.)
21         The Parabias were provided an opportunity to show cause why the Order should
22   not stay in effect during the entire 90-day right of redemption. (Order at 11-12.)
23   Although the Court had already rejected the unlawful detainer argument, Lopez asserted
24   it again in response to the order to show cause. (Doc. no. 298.) This necessitated the
25   Bank to respond. (See docs. no. 299, 300, 301.) The Court explicitly rejected the
26   ///
27
28

                                                  8
                                                                                  14-cv-3031-L-DHB
     Case 3:14-cv-03031-L-DHB Document 346 Filed 03/29/21 PageID.4341 Page 9 of 16



 1   argument. (See doc. no. 307.)4 Nevertheless, Lopez raised the argument for the third
 2   time in opposition to the Bank’s motion to set the rent amount (doc. no. 309),
 3   necessitating the Bank to respond yet again (doc. no. 310). The unlawful detainer
 4   argument was rejected as before. (Doc. no. 311 at 2.)
 5         The October 16 Order was to remain in place for the duration of the redemption
 6   period, and the Parabias were ordered to pay $20,000 in rent per month. (Docs. no 307,
 7   311.) When the redemption period expired, the Parabias had not paid any rent. On
 8   January 22 and 27, 2020, the Bank’s counsel attempted to meet and confer with Lopez to
 9   arrange for payment of rent and vacating the Property, however, Lopez did not respond to
10   either of these attempts. (Doc. nos. 313-3 at 1-2, 313-10.) As of January 29, 2020, the
11   Parabias still had not paid any rent. Accordingly, the Bank filed a motion for a Writ of
12   Execution to collect past-due rent. (Docs. no. 313, 315, 315-1.) The Parabias did not
13   oppose, and the writ issued accordingly. (Doc. no. 317.)
14         Lopez’s repeated assertion of the baseless unlawful detainer argument enabled the
15   Parabias to flout the Order by occupying the Property rent-free, led to the multiplication
16   of proceedings by requiring the Bank to repeatedly brief the issue (docs. no. 300, 301,
17   310) and ultimately request a writ of execution (docs. no. 313, 315).
18         Having been the successful bidder at the judicial foreclosure sale, on October 22,
19   2019, the Bank filed a Motion for an Order for the Distribution of the Proceeds from the
20   Sale of the Subject Property. (Doc. no. 296 (“Motion for Distribution of Proceeds”).)
21   The Bank had paid the U.S. Marshal to cover the fees of the sale and the estimated
22   judgment amount as provided in the Judicial Foreclosure Order.5 (See doc. no. 296-2.)
23
24
     4
25         The ruling was affirmed on appeal. (Cf. State Bank of Texas v. Sam Parabia et al.,
     20-55154 (9th Cir.) (“Parabias’ Appeal”) doc. no. 35-1 at 3; with doc. no. 307 herein
26   (both decisions citing Cal. Code Civ. Proc. § 729.090(a)).
27
     5
          The Judicial Foreclosure Order provided for a foreclosure sale of the Property
28   conducted by the U.S. Marshal Service, listed the amounts the Parabias owed the Bank,
                                                  9
                                                                                  14-cv-3031-L-DHB
     Case 3:14-cv-03031-L-DHB Document 346 Filed 03/29/21 PageID.4342 Page 10 of 16



 1          The Parabias opposed. (Doc. no. 303.) They did not dispute the amount they
 2    owed the Bank, they did not dispute the amount of attorneys’ fees, costs or interest as
 3    calculated by the Bank, they did not dispute the amount the Bank paid at the foreclosure
 4    sale for the Property, and they did not contend that the Court should distribute any
 5    portion of the proceeds to them. (See doc. no. 312 at 2.) The Bank was not asking for a
 6    deficiency judgment against the Parabias and took the Property subject to senior liens.
 7    (See id.) Still, the Parabias opposed the distribution of proceeds to the Bank claiming
 8    that the Bank “wishes to have its cake and eat it too.” (Doc. no. 303 at 2.) Lopez argued
 9    that to obtain a distribution, the Bank “had to have paid something for the property at the
10    sale,” and, incongruently, that the Bank was not allowed to make a cash bid but should
11    have made a credit bid. (Id. at 2-3.) Because the Bank’s bid and request for
12    disbursement complied with the law and the Judicial Foreclosure Order, the argument
13    was rejected. (Doc. no. 312.)6 Lopez multiplied the proceedings when he filed the
14    wholly meritless opposition to the Bank’s Motion for Distribution of Proceeds, requiring
15    the Bank to respond (doc. no. 305).
16          After the deed of sale was recorded (see doc. no. 313-4) and the 90-day redemption
17    period expired, the Parabias refused to vacate the Property. The Bank counsel twice
18    contacted Lopez to inquire whether the Parabias would be willing to voluntarily vacate;
19    however, he received no response. (Doc. no. 329-3 at 2-3.) On January 29, 2020, the
20    receiver spoke to Perin Parabia on the phone. (Doc. no. 313-2 at 2.) She told him that
21    her brother and herself were still the owners of the Property and are still occupying it.
22
23
      set the total of these amounts as the minimum sale price for the Property, and directed
24    that the proceeds of the sale be deposited with the Court. (Judicial Foreclosure Order at
25    9-10.) Any surplus over the minimum sale amount was to be distributed according to
      California law, and the Court retained jurisdiction to determine any deficiency against the
26    Parabias. (Id. at 10-11.)
27
      6
            The ruling was affirmed on appeal. (Cf. Parabias’ Appeal doc. no. 35-1 at 2; with
28    doc. no. 312 herein (both decisions citing Cal. Code Civ. Proc. § 701.590(b)).
                                                   10
                                                                                    14-cv-3031-L-DHB
     Case 3:14-cv-03031-L-DHB Document 346 Filed 03/29/21 PageID.4343 Page 11 of 16



 1    (Id.) As before, she directed him to Lopez “for more information.” (Id.) Having
 2    received no response from Lopez, the Bank filed a Motion for a Writ of Possession.
 3    (Doc. no. 313, 314.) The Parabias did not oppose, and the writ was issued accordingly.
 4    (Doc. no. 316.)
 5          On February 10, 2020, the Parabias filed a Motion to Quash Writ of Possession
 6    (“Motion to Quash”) challenging the validity of the sale. (Doc. no. 319.) For the fourth
 7    time Lopez argued that the Bank must bring an unlawful detainer action to obtain
 8    possession of the Property from the Parabias. (Id. at 3-7.) On February 20, 2020, the
 9    Bank’s counsel requested Lopez to withdraw his baseless motion. (Doc. no. 334-11 at 2;
10    doc. no. 334-12 at 2.) Lopez did not withdraw the motion but requested hearing on
11    shortened time. (Doc. no. 325.) The Bank filed an opposition to the motion and
12    application for shortened time. (Docs no. 326, 329.) The Motion to Quash was denied as
13    lacking any merit.7 (Doc. no. 331.) Lopez multiplied the proceedings by necessitating
14    the Bank to file a request for a writ of possession before the Parabias vacated the Property
15    and oppose their baseless Motion to Quash (docs. no. 313, 314, 326, 329).
16          Based on the foregoing, the Court finds that Lopez multiplied the proceedings in
17    this action after October 16, 2019. Lopez does not deny that he took the actions that
18    multiplied the proceedings.
19          B.     Unreasonably and Vexatiously
20          “[A]n award of sanctions under 28 U.S.C. § 1927 . . . requires a finding of
21    recklessness or bad faith.” Fink v. Gomez, 239 F.3d 989, 993 (9th Cir. 2001); see also
22    ///
23
24
25
      7
             The Parabias filed an emergency petition for a writ of mandamus to appeal the
26    ruling. (Doc. no. 332; (State Bank of Texas v. Sam Parabia et al., 20-70838 (9th Cir.).)
27    The Court of Appeals dismissed the petition on procedural grounds. (See doc. no. 338
      herein.)
28

                                                   11
                                                                                   14-cv-3031-L-DHB
     Case 3:14-cv-03031-L-DHB Document 346 Filed 03/29/21 PageID.4344 Page 12 of 16



 1    B.K.B. v. Maui Police Dept., 276 F.3d 1091, 1107 (9th Cir. 2002).8 “[S]ubjective bad
 2    faith . . . is present when an attorney knowingly or recklessly raises a frivolous argument,
 3    or argues a meritorious claim for the purpose of harassing an opponent.” B.K.B., 276
 4    F.3d at 1107 (emphasis omitted) (quoting In re Keegan Mgt. Co. Sec. Litig., 78 F.3d 431,
 5    436 (9th Cir. 1996)). “Without more, reckless, but nonfrivolous, filings may not be
 6    sanctioned.” Stone Creek, Inc. v. Omnia Italian Design, Inc., 875 F.3d 426, 442 (9th Cir.
 7    2017). On the other hand, “[s]anctions are permissible when an attorney has acted
 8    recklessly if there is something more—such as an improper purpose.” Fink, 239 F.3d at
 9    993.
10           Based on the record summarized in Section II.A. above, the Court finds that
11    Lopez’s actions were undertaken in bad faith. His numerous filings were consistently
12    based on patently meritless and frivolous arguments. Furthermore, Lopez stonewalled
13    even the most basic meet-and-confer efforts to comply with the law and this Court’s
14    orders such as to produce the insurance policy, make arrangements to pay rent, and
15    vacate the Property upon expiration of the 90-day redemption period. The Court further
16    finds that Lopez acted for the improper purpose of delay and interference with the Bank’s
17    rights after foreclosure.
18           In his opposition, Lopez protests he did nothing wrong. (Doc. no. 335 at 4, 6.) He
19    is an experienced foreclosure and unlawful detainer attorney, and contends he merely
20    wanted to force the Bank to comply with California law. (Id. at 3, 4, 6; see also doc. no.
21    335-1 at 2-6.) To the contrary, the record shows that, independently of Lopez’s actions,
22    the Bank followed the law and the orders of this Court.
23           Lopez argues it was the Bank’s own fault that it racked up its fees, claiming there
24    is no “evidence . . . that [he] took affirmative action that made the motions filed by [the
25    Bank] necessary,” and that the Bank “brought several motions at their [sic] own
26
27
      8
            Unless otherwise noted, internal quotation marks, brackets, ellipses, citations, and
28    footnotes are omitted.
                                                   12
                                                                                    14-cv-3031-L-DHB
     Case 3:14-cv-03031-L-DHB Document 346 Filed 03/29/21 PageID.4345 Page 13 of 16



 1    discretion.” (Doc. no. 335 at 2-4, 6; doc. no. 335-1 at 4-5.) As discussed above,
 2    Lopez’s refusal to engage in meet-and-confer efforts on even the most basic matters of
 3    the Parabias’ compliance with the law and orders of this Court required the Bank to file
 4    its ex parte application for production of the property insurance policy and motions for
 5    writs of possession and execution (docs. no. 302, 313, 314, 315.)
 6            Lopez also blames his predecessor. He claims the Judicial Foreclosure Order was
 7    the result of the prior counsel “dropping the ball.” (Doc. no. 335-1 at 2.) The time to
 8    appeal the resulting judgment and writ of sale “had run long before [he] became
 9    involved. As a result, [he] could only make sure that [the Bank] held the sale in
10    compliance with California law in regard to the sale, protect the Parabias [from being
11    removed from the Property], and point out the Court that the Parabias claimed that they
12    had settled with [Bank’s] President.” (Id. at 2.)
13            None of these contentions are availing. The Bank’s pending motion concerns only
14    litigation since October 16, 2019, after the sale had already taken place; accordingly,
15    none of Lopez’s actions at issue affected the sale. The contention that the Parabias had
16    settled by way of Sam Parabia’s agreement with Chan Patel in India, and thus allegedly
17    satisfied the judgment before the sale, was rejected as unsupported in the October 16,
18    2019 Order. None of Lopez’s actions thereafter were based on the purported settlement
19    in India. Finally, as the record demonstrates, and Lopez acknowledges, his actions
20    furthered the Parabias’ strategy of delay in order to continue occupying the Property rent-
21    free.
22            Finally, Lopez blames his clients. He contends that when he was retained in
23    September 2019, he was unable to review the files of the Parabias’ prior counsel, and
24    “mostly learned of the facts of the case by reviewing available court records.” (Doc. no.
25    335-1 at 2.) The declarations Lopez filed on behalf of the Parabias in support of their
26    Motion to Set Aside Default show he was aware of Sam Parabia’s bankruptcy and Perin
27    Parabia’s Removed Action. (See docs. no. 284-2, 284-3.) In their respective
28    declarations, the Parabias admitted that Sam Parabia’s Bankruptcy and Perin Parabia’s

                                                   13
                                                                                   14-cv-3031-L-DHB
     Case 3:14-cv-03031-L-DHB Document 346 Filed 03/29/21 PageID.4346 Page 14 of 16



 1    Removed Action were filed to forestall foreclosure. (Doc. no. 284-3 at 2; doc. no. 284-2
 2    at 2.)
 3             In consulting court records of those proceedings, Lopez must have learned that
 4    after commencing each proceeding, the Parabias did not actively pursue relief, suggesting
 5    the proceedings had been filed for the improper purpose of delay. The records in Sam
 6    Parabia’s Bankruptcy contain the Bankruptcy Court’s finding on August 20, 2019, that
 7    “the Debtor’s filing of the Petition was a part of a scheme to delay, hinder, or defraud
 8    creditors that involved [¶] multiple bankruptcy filings affecting the Romero Drive
 9    Property.” (Id. doc. no. 76 at 3.) Finally, Lopez must have been aware of this Court’s
10    October 16, 2019 finding that “[s]ince Default Judgment was issued, the record illustrates
11    that the Parabias took several deliberate actions to delay and/or prevent the foreclosure
12    sale from going forward.” (Order at 2.) Lopez’s protestation of ignorance based on the
13    limited information he received from his clients are rejected.
14             Lopez also contends he could not “make his clients agree to something they do not
15    want to.” (Doc. no. 335 at 6.) While the Court assumes, arguendo, that this is true,
16    Lopez could have refused to file frivolous briefs and engage in stonewalling of
17    reasonable meet-and-confer efforts. The Civil Local Rules of this District and the Rules
18    of Professional Conduct of the State Bar of California suggest that he should have. See
19    R. of Prof. Conduct 3.2; Civ. Loc. Rule 2.1(a)(2)(f)-(h).
20             Based on the foregoing, the Court finds that Lopez unreasonably and vexatiously
21    multiplied proceedings in this action by advancing frivolous arguments and stonewalling
22    reasonable efforts to meet and confer for the improper purpose of delay and interference
23    with the Bank’s rights after foreclosure.
24             3.    Attorneys’ Fees
25             When an attorney unreasonably and vexatiously multiplies proceedings, section
26    1927 provides for recovery from the attorney personally of “excess costs, expenses, and
27    attorneys' fees reasonably incurred because of such conduct.” 28 U.S.C. § 1927. The
28    ///

                                                    14
                                                                                   14-cv-3031-L-DHB
     Case 3:14-cv-03031-L-DHB Document 346 Filed 03/29/21 PageID.4347 Page 15 of 16



 1    Bank requests an award of $23,872.50 in attorneys’ fees “or such other amount that will
 2    fairly compensate” it for Lopez’s sanctionable conduct. (Doc. no. 334-1 at 15.)
 3          Based on the record discussed above, the Court finds that Lopez’s sanctionable
 4    conduct caused the Bank to incur attorneys’ fees, costs, and expenses for the following:
 5                 1.     repeated informal efforts to obtain a copy of the property insurance
 6    policy and the filing of related ex parte application (doc. no. 302);9
 7                 2.     briefing the Parabias’ arguments relative to their obligation to pay rent
 8    and the appropriate rent amount, any informal efforts to obtain payment of rent, and
 9    motion for a writ of execution (docs. no 300, 301, 310, 313, 315);
10                 3.     responding to the Parabias’ opposition to the Bank’s Motion for
11    Distribution of Proceeds (doc. no. 305); and
12                 4.     informal efforts to obtain possession of the Property, motion for a writ
13    of possession, and opposition to the Parabias’ Motion to Quash (docs. no. 314, 326, 329).
14          The amount of sanctions must be reasonable. See 28 U.S.C. § 1927. Reasonable
15    attorneys’ fees are determined by following the lodestar approach. Mirch v. Frank, 266
16    Fed. Appx. 586, 588 (9th Cir. 2008) (citing Intel Corp. v. Terabyte Int’l, 6 F.3d 614, 622
17    (9th Cir. 1993)). Under this approach, the court calculates the presumptively-reasonable
18    lodeastar figure by multiplying the hours reasonably spent in countering sanctionable
19    conduct by a reasonable hourly rate. Mirch, 266 Fed. Appx. at 588; (citing Hensley v.
20    Eckerhart, 461 U.S. 424, 433-34 (1983)). The Court may also consider a departure from
21    the lodestar by analyzing the factors enumerated in Kerr v. Screen Extras Guild, Inc., 526
22    F.2d 67, 69-70 (9th Cir. 1975). See Chalmers v. City of Los Angeles, 796 F.2d 1205,
23    1212 (9th Cir. 1986). “The party seeking an award of fees should submit evidence
24    supporting the hours worked and rates claimed.” Hensley, 461 U.S. at 433.
25    ///
26
27
28    9
            All references to docket entries include all filings within the entry.
                                                     15
                                                                                     14-cv-3031-L-DHB
     Case 3:14-cv-03031-L-DHB Document 346 Filed 03/29/21 PageID.4348 Page 16 of 16



 1           In support of the requested fees, the Bank filed a declaration of its counsel
 2    Lawrence Hilton, stating he had spent at least 33.1 hours on this case due to Lopez’s
 3    sanctionable conduct at a discounted rate of $375 per hour. (Doc. no. 334-11 at 2.) He
 4    also declared his co-counsel Robert Hunt spent at least 38.2 hours due to Lopez’s
 5    sanctionable conduct at a discounted rate of $300 per hour. (Id. at 2-3; see also doc. no.
 6    336-5 at 4.10) This evidence is insufficient to perform the lodestar analysis. Accordingly,
 7    the Court reserves the issue of reasonableness of the requested fees for consideration
 8    based on further briefing.
 9    III.   CONCLUSION
10           For the foregoing reasons, the Bank’s motion for sanctions is granted insofar as the
11    Court finds that the Bank has met its burden to show that sanctions against Lopez are
12    appropriate pursuant to 28 U.S.C. § 1927. The Court reserves the issue of reasonable
13    attorneys’ fees for decision based upon further briefing and submission of evidence. No
14    later than April 2, 2021, the Bank shall file a brief together with declarations and
15    evidence in support of the requested attorneys’ fees. No later than April 9, 2021, Lopez
16    shall file his opposition, if any. No later than April 16, 2021, the Bank shall file a reply,
17    if any. Upon filing of the foregoing, the parties shall await further order of the Court.
18           IT IS SO ORDERED.
19
20    Dated: March 26, 2021
21
22
23
24
25
26
27    10
            Lopez objects to Hunt’s declaration filed at doc. no. 336-5 (Ex. A to Decl. of Lisa
      Hyska). (Doc. no. 337 at 2.) The objection is overruled, because the same evidence of
28    the Bank’s attorneys’ fees was filed with the Bank’s motion. (Cf. doc. no. 334-11 at 2-3.)
                                                    16
                                                                                     14-cv-3031-L-DHB
